 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   DEVON H.,                                          Civil No. 3:18-CV-05518-RSL

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            For the reasons set forth in the Defendant Commissioner of Social Security’s Motion to

16   Dismiss and good cause shown, IT IS HEREBY ORDERED as follows:

17
                    1. The Complaint (ECF No. 7) is DISMISSED WITH PREJUDICE.
18
                    2. The Clerk of Court shall ENTER JUDGMENT ACCORDINGLY.
19
              DATED this 24th day of April, 2019.
20

21

22
                                                          A
                                                          Robert S. Lasnik
                                                          United States District Judge
23

24

     Page 1         ORDER - [3:18-CV-05518-RSL]
 1

 2   Presented by:

 3   s/ Lars J. Nelson
     LARS J. NELSON
 4   Special Assistant U.S. Attorney
     Office of the General Counsel
 5   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
 6   Seattle, WA 98104-7075
     Telephone: (206) 615-3717
 7   Fax: (206) 615-2531
     lars.nelson@ssa.gov
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2    ORDER - [3:18-CV-05518-RSL]
